Citation Nr: 9922253	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected status post bilateral mandibular 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that failed to adjudicate the 
above-noted claim.  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has held that a veteran's notice of disagreement may 
attach to the RO's failure to adjudicate a claim reasonably 
before it, so long as the notice of disagreement could be 
fairly read as encompassing the RO's failure to adjudicate 
that particular claim.  Isenbart v. Brown, 7 Vet. App. 537 
(1995); see also Garlejo v. Brown, 10 Vet. App. 229 (1997).  

In April 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The case was previously before the Board in June 1998, when 
it was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent necessary.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected status post bilateral 
mandibular fracture is currently manifested by fatigability, 
the mandible in slight retroprognathic position, decreased 
lateral movements, mandibular tori, and minimal pain limiting 
functional ability during flareups or when the mandible is 
used repeatedly.
 
3.  The veteran's service-connected status post bilateral 
mandibular fracture does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
not more, for service-connected status post bilateral 
mandibular fracture have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 
9904, 9905 (1998).

2.  Referral for consideration of an extra-schedular rating 
for service-connected status post bilateral mandibular 
fracture is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that in August 1954 the 
veteran suffered bilateral fracture of the mandible, line 
extended through both third molars.  

In March 1959, the veteran was granted entitlement to service 
connection for residuals of a fracture of both mandibles, 
evaluated as noncompensable, effective from November 1958.  
The noncompensable disability rating has remained in effect 
since that time.  

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected 
disability in June 1995.  

In a December 1995 written statement, James B. Williams, DDS 
reported that in 1992 he removed the veteran's remaining 
upper teeth and fabricated a full upper denture and made a 
partial lower denture to replace previously missing posterior 
teeth.  The veteran returned complaining of lower jaw pain 
upon exposure to cold weather.  No teeth were involved.  The 
veteran stated that he felt the pain was related to his 
mandibular fractures.  Jaw function and alveolar ridges were 
normal.  It was further indicated that the veteran had a 
"pill rolling" habit with his tongue in 1992, which was no 
longer apparent.  Dr. Williams stated that the veteran's 
symptoms may indicate a mild form of trigeminal neuralgia.

VA outpatient treatment records show that the veteran 
complained of jaw pain in October 1996.  No objective 
findings were recorded.

The veteran underwent VA examination in December 1996.  He 
reported that his jaw hurt on cold days and that he took 
medication for pain.  Examination of the jaw revealed that 
opening and closing was relatively normal.  The veteran had 
only four teeth in the anterior portion of the lower jaw and 
no teeth in the lateral.  There was no swelling, deformity or 
other impairment.  Range of motion was described as probably 
normal for a temporomandibular joint (TMJ).  X-rays of the 
mandible were unable to be performed due to severe tremor.  
The examiner diagnosed residuals of fracture of the right and 
left mandible.    

The veteran has also offered several lay statements on 
appeal, including at personal hearings before the RO in July 
1996 and before the Board in April 1998.  He reported that he 
experienced pain in his jaw for 20 years for which he took 
Tylenol. He had pain especially during cold and extremely hot 
weather.  It was described as a deep, throbbing, toothache 
type of pain.  It sometimes extended back to the ears.  The 
pain occurred in episodes.  He was not able to bite an apple 
because of pain and numbness.  He was not able to chew 
properly.  He was also not able to wear his lower denture 
plate because of pain.  The veteran further claimed that his 
jaw was not aligned properly and that his upper and lower 
teeth did not meet.  He also had some tingling.

The veteran's wife testified that she prepared meals for him 
and ensured that food was soft enough for him to eat.  She 
reportedly observed that he could not finish his meals 
because of pain.

In August 1998, James R. Forstner, M.D. reported that the 
veteran had reportedly been unable to chew properly, had some 
difficulty with speech, and had been unable on several 
attempts to get dentures to fit.  He also reportedly got very 
tired when chewing.  Dr. Forstner stated that he suspected 
that the veteran would never be able to wear dentures or eat 
normally.

On VA fee basis examination in December 1998, the veteran 
complained of weakness in chewing and numbness during the 
winter.  He also stated that he could not wear his lower 
denture.  Clinical oral examination revealed healed bilateral 
mandibular fractures and bilateral mandibular tori.  The 
veteran was edentulous in the maxilla.  The mandible had four 
remaining teeth, numbers 22, 23, 26 and 27, which were 
stable.  Interincisional distance was 47 millimeters and 
lateral movement was six millimeters bilaterally.  The 
examiner indicated that normal range of motion was 35 to 45 
millimeters interincisally and eight to ten millimeters 
laterally, so there was some decreased lateral movement.  The 
oral mucosa and tongue were within normal limits.  

Panoramic examination revealed healed bilateral posterior 
mandibular fractures.  The veteran was slightly prognathic in 
relationship to the maxilla.  The maxilla was edentulous 
without any pathology.  The mandible was edentulous except 
for four teeth without any pathology.  There was no 
trigeminal neuralgia.  There was no displacement of the 
mandible, although it was in a somewhat retroprognathic 
position.  The examiner noted that this could be congenital 
or possibly secondary to the healed bilateral mandibular 
fractures.  

There was no pain presently.  There was no weakened movement, 
although the veteran complained of easy fatigability in the 
use of his mandible during chewing.  In summary, the doctor 
stated that, "there is no pain in the use of the mandible 
and only fatigability.  The mandible is in slight 
retroprognathic position and has decreased lateral movements.  
Additionally, there are mandibular tori, which should be 
removed prior to the fabrication of a complete maxillary 
denture and a partial mandibular denture."

In a December 1998 addendum to the examination report, the 
doctor stated that there was minimal pain limiting functional 
ability during flareups or when the mandible is used 
repeatedly.


II.  Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluations for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and personal 
hearings and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

The impairment caused by the veteran's service-connected 
disability is evaluated under criteria provided by the 
Schedule of Ratings for Dental and Oral Conditions.  
38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (1998).  

9904 Mandible, malunion of: 

Severe displacement . . . . . . . . . . . . . . . . . . . . . 
. . . . 20 
Moderate displacement . . . . . . . . . . . . . . . . . . . . 
. . . 10 
Slight displacement . . . . . . . . . . . . . . . . . . . . . 
. . . . .  0 
Note--Dependent upon degree of motion and relative loss of 
masticatory function

9905 Temporomandibular articulation, limited motion of: 

Inter-incisal range: 0 to 10 mm . . . . . . . . . . . . . . . 
. . 40 
11 to 20 mm . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 30 
21 to 30 mm . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 20 
31 to 40 mm . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . .  0 
Range of lateral excursion: 0 to 4 mm . . . . . . . . . . . . 
10 
Note--Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion

Here, there have been no findings of moderate malunion of the 
mandible.  On VA fee basis examination in December 1998, the 
doctor noted no displacement of the mandible and that it was 
in only slight retroprognathic position.  Thus, entitlement 
to a compensable disability rating under diagnostic code 9904 
is not warranted.  Rather, a 0 percent disability rating is 
appropriately assigned for slight displacement.  

There have also been no findings of inter-incisal range of 21 
to 30 mm or range of lateral excursion of 0 to 4 mm.  Rather, 
on recent examination the veteran had interincisional 
distance of 47 millimeters and lateral movement of six 
millimeters bilaterally, which does not approximate the 
requirements for a compensable disability rating under 
diagnostic code 9905.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
emphasized the importance, in cases involving subjective 
complaints of pain, of the Board's mindfulness of VA 
regulations pertaining to the consideration of pain in 
determining the appropriate disability rating.  38 C.F.R. 
§§ 4.40, 4.45.  The Court held that 38 C.F.R. § 4.40 was not 
subsumed by the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board must consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 apart from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206.  The Court has also held that the Board 
may not base its conclusions about the degree of disability 
"on a VA medical examination which fail[s] to adhere to the 
mandate of 38 C.F.R. § 4.40 that examinations upon which 
ratings are based adequately portray functional loss due to 
pain, and determine whether pain 'was evidenced by the 
visible behavior of the claimant' . . . ."  Voyles v. Brown, 
5 Vet. App. 451, 453(1993), citing Quarles v. Derwinski, 3 
Vet. App. 129, 140 (1992); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In this case, the veteran has consistently complained of pain 
and easy fatigability of the jaw.  The VA fee basis doctor in 
December 1998 noted that there was no pain or weakened 
movement presently; however, the doctor concluded that there 
was minimal pain limiting functional ability during flareups 
or when the mandible was used repeatedly.  The December 1996 
VA examination is not as helpful for rating purposes.  The 
Board concludes that the complaints of pain and fatigability 
are sufficiently supported by objective findings to warrant a 
10 percent rating for service-connected status post bilateral 
mandibular fracture.  38 C.F.R. §§ 4.40, 4.45, 4.150, 
Diagnostic Codes 9904, 9905 (1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because the pain was noted on examination 
to be "minimal," the Board concludes that the preponderance 
of the evidence is against a rating higher than 10 percent is 
not warranted in this case.

Extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in a March 1999 supplemental statement of the 
case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 9904 and 9905, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any periods of hospitalization for his service-
connected status post bilateral mandibular fracture.  There 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disability.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

A 10 percent rating for service-connected status post 
bilateral mandibular fracture is granted, subject to the laws 
and regulations governing the payment of monetary awards.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

